The opinion of the court was delivered by
Barrett, J.
The statute in question in this case should be given effect to according to its true intent and meaning. It should not be enlarged nor diminished in its scope and effect beyond that by judicial construction. When it is said that such statutes should be liberally construed in favor of the debtor, it should not be meant nor understood that the debtor has any more claim to have it extended in his favor to cases that were not contemplated by the Legislature, than the creditor has to have it extended in like manner in his own favor. The province of the court is exhausted when it has made an application of the law to the given case, answerable to the real meaning and intent of the law. Such is the idea in all that has been said on the subject in the cases. “ Two horses kept and used for team-work, in lieu of oxen, shall be exempt.” One yoke of oxen or steers, without qualification, are exempt. Not so as to horses. In order that' they should be exempt, they must be “ kept and used for teamwork, and such as the debtor may,select in lieu of oxen.” This last expression, “ in lieu of oxen,” means, that the debtor cannot have both a yoke of oxen and also horses at the same time exempt. The whole provision is to the effect that while oxen or steers are exempt, without regard to the purpose and use for which they *375are kept, horses are only exempt when kept and used for teamwork ; and in ease the debtor has oxen, the horses are not exempted unless the debtor selects them for exemption in lieu of oxen, which, by the fact of such selection of the horses, are excluded from exemption.
“ Kept and used for team-work ” is the test of exemption,' whether the debtor has oxen or not. Such is the language in the opinion of the court by Peck, J.,in Mundell v. Hammond, 40 Vt. 647. Webster v. Orne, 45 Vt. 40, furnishes an illustration of what is meant by that expression. Prior to a certain time, the owner of the horse had let others drive it on several occasions and drove it a little himself, but how much did ‘not appear. For a few weeks he was in possession'of a farm, and within that time he used the horse in the drawing of stumps and stone and drawing up wood. Within ten days from the commencement of such possession the horse was attached. The County Court found and held the use on the farm to be such .as is contemplated by the statute as giving exemption, and the Supreme Court affirmed the judgment.
The expression was used in the statute in the ordinary sense, and according to the common understanding of its meaning.
“ Team-work ” means, work done by a team as a substantial part of a man’s business, as in farming, staging, express carrying, drawing of freight, peddling, the transportation of material used or dealt in as a business. This is clearly distinguishable from what is circumstantial to one’s business, as a matter of convenience in getting to and from it, or as a means of going from place to place to solicit patronage, or to settle or make collections, orto see persons for business purposes. It is plainly distinguishable from family use and convenience,.pleasure, exercise or recreation. None of these uses of a horse are suggested by the expression, “kept and used for team-work.” Of course, it is not practicable for the court to specify, in advance, the particular uses which would and would not fall within the expression. When a particular use is shown, practically there would not seem to be much difficulty, ordinarily, in pronouncing whether it falls within the meaning of the expression or not. Occasionally cases may arise which would seem to sit *376astride the line of distinction. When such do arise, they will have to be disposed of in the most feasible way, having reference to the law, in its terms and purposes, and to the particular facts presented. Though in this case the evidence given looks rather strongly against the right of exemption, still, we think it cannot be assumed, as matter of law, that the horse was not “ kept for team-work.” That is for the jury to pass upon in view of the evidence, under proper instructions In the case of Webster v. Orne, swpra, the court recite the evidentiary facts, bearing pro and con on the question, and from them, find the ultimate fact on which the law of exemption takes effect. If that case had been tried by jury, that ultimate fact would have been submitted to the finding of the jury. In this case there is evidence proper to be considered in favor of the plaintiff’s claim of exemption. Whether sufficient to make out the ultimate fact, was addressed to the jury, and not to the court. In this respect we think there was error.
No question was made in the County Court on the fact that the plaintiff was a citizen of New York. So we do not entertain the question now made in defendant’s argument.
Judgment reversed ; cause remanded.